Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  typographic error.  Appropriate correction is required.
Claim 2:	Line 3, “BDF” be “BFD”
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 12-15, 17, 19, 21-24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019035729,  henceforth “Zhou”) and in view of Matsumura et al. (US 20210126690, henceforth “Matsumura”).
Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claim 1, Zhou teaches a method for wireless communications by a user equipment (UE) (FIGS. 1, 51, 59), comprising: 
determining resources to monitor for beam failure detection (BFD) when (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
detecting a beam failure based on monitoring of the determined resources (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); and
 triggering a beam failure recovery (BFR) procedure based on the detection (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].). 
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs). However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs) (FIG. 1 is a diagram showing a procedure for a beam failure 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
 Regarding claim 12, Zhou teaches a method for wireless communications by a network entity (FIGS. 1, 51, 59), comprising: 
providing signaling to a user equipment (UE) indicating resources for the UE to monitor for beam failure detection (BFD) when (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
participating in a beam failure recovery (BFR) procedure with the UE after the UE has detected a beam failure based on monitoring of the indicated resources (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].). 
 the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs). However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs) (FIG. 1 is a diagram showing a procedure for a beam failure detection and a beam failure recovery. FIGS. 2-9 show the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs), see [0084]-[0157].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
 Regarding claim 21, Zhou teaches a user equipment (UE) (FIG. item 110A or 110B), comprising: 
a memory (FIG. 61 items 6102, 6103, 6104 and 6105); and 
a processor coupled to the memory, the processor being configured to (FIG. 61 items 6101, 6102, 6103, 6104 and 6105): 
determine resources to monitor for beam failure detection (BFD) (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
detect a beam failure based on monitoring of the determined resources (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); and 
trigger a beam failure recovery (BFR) procedure based on the detection (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs). However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs) (FIG. 1 is a diagram showing a procedure for a beam failure detection and a beam failure recovery. FIGS. 2-9 show the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs), see [0084]-[0157].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 27, Zhou teaches a network entity (FIG. item 120A or 120B or ng-eNB), comprising: 
a memory (FIG. 61 items 6102, 6103, 6104 and 6105); and 
a processor coupled to the memory, the processor being configured to (FIG. 61 items 6101, 6102, 6103, 6104 and 6105): 
provide signaling to a user equipment (UE) indicating resources for the UE to monitor for beam failure detection (BFD) when (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
participate in a beam failure recovery (BFR) procedure with the UE after the UE has detected a beam failure based on monitoring of the indicated resources  (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs). However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the UE is in a mode of operation involving at least first and second transmitter receiver points (TRPs) (FIG. 1 is a diagram showing a procedure for a beam failure 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
 Regarding claim 2, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein: 
the determined resources comprise a single BFD resource set (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].); and
 the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. ).
Regarding claim 13, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein: 
the indicated resources comprise a single BFD resource set (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].); and 
the BFR procedure is triggered if the UE detects that all beams in the BFD resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed.).
 	Regarding claim 22, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
the determined resources comprise a single BFD resource set (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step ; and 
the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed ((FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed.).
Regarding claim 28, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
the indicated resources comprise a single BFD resource set (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].); and 
the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, 
Regarding claim 3, Zhou and Matsumura teach all the claim limitations of claim 2 above; and Zhou further teaches wherein the BFD resource set comprises (A wireless device measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources (e.g., which may be associated with a CSI-RS resource index (CRI)), and/or one or more DM-RSs of a PBCH, may be used as an RS for measuring a quality of a beam pair link, see [0283]. The missing/crossed out limitations will be discussed in view of Matsumura.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 14, Zhou and Matsumura teach all the claim limitations of claim 13 above; and Zhou further teaches wherein the BFD resource set comprises (A wireless device measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources (e.g., which may be associated with a CSI-RS resource index (CRI)), and/or one or more DM-RSs of a PBCH, may be used as an RS for measuring a quality of a beam pair link, see [0283]. The missing/crossed out limitations will be discussed in view of Matsumura.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 23, Zhou and Matsumura teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the BFD resource set comprises (The network configures for a UE a set q0 of periodic CSI-RS resources for beam failure detection, and a set q1 of CSI-RS resources or SSBs for candidate beam monitoring and identification and a set of contention-free PRACH resources for requesting beam failure recovery, see section [3]. The missing/crossed out limitations will be discussed in view of Matsumura.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 4, Zhou and Matsumura teach all the claim limitations of claim 2 above; and Zhou further teaches wherein the UE determines the BFD resource set based on signaling from a network entity (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].  So, the UE determines the BFD resource set based on signaling from a network entity.).
Regarding claim 5, Zhou and Matsumura teach all the claim limitations of claim 4 above; and Zhou further teaches wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, see [0084]. So, the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in 
Regarding claim 15, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 24, Zhou and Matsumura teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the UE determines the BFD resource set based on signaling from a network entity, wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, see [0084]. So, the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 7, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein: 
the determined resources comprise at least one BFD resource set for  (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the BFR procedure is triggered for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. 
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs (The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. So, the determined resources comprise at least one BFD resource set for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 17, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein: 
the indicated resources comprise at least one BFD resource set (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 at step 5906, the wireless device selects at least one ; and 
the BFR procedure is triggered for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. This technique is used for triggering the BFR procedure for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs (The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. So, the determined resources comprise at least one BFD resource set for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in 
Regarding claim 26, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
the determined resources comprise at least one BFD resource set (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the BFR procedure is triggered for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed ((FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. This technique is used for triggering the BFR procedure for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations each of the first and second TRPs (The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. So, the determined resources comprise at least one BFD resource set for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 29, Zhou and Matsumura teach all the claim limitations of claim 27 above; and Zhou further teaches wherein:
the indicated resources comprise at least one BFD resource set (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the BFR procedure is triggered for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs. However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the determined resources comprise at least one BFD resource set for each of the first and second TRPs (The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. So, the determined resources comprise at least one BFD resource set for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura, [0155].).
Regarding claim 8, Zhou and Matsumura teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the UE determines each of the BFD resource sets based on signaling from a network entity (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or 
Regarding claim 10, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches further comprising determining resources for performing the BFR procedure with a TRP for which a beam failure is detected (FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].).
Regarding claim 19, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches further comprising providing signaling for the UE to determine resources for performing the BFR procedure with a TRP for which a beam failure is detected (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. This technique is used for providing signaling for the UE to determine resources for performing the BFR procedure with a TRP for which a beam failure is detected.).
Claims 6, 9, 16, 18, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019035729,  henceforth “Zhou”) in view of Matsumura et al. (US 20210126690, henceforth “Matsumura”) and in view of Kim et al. (US 20210036759, henceforth “Kim”).
Regarding claim 6, Zhou and Matsumura teach all the claim limitations of claim 2 above; and Zhou further teaches wherein: 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A CORESET may comprise at least one of: a first OFDM symbol; a number of consecutive OFDM symbols; a set of resource blocks; and/or a CCE-to-REG mapping. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); and 
the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs (A wireless device is configured with control resource sets (e.g., CORESETs), see [0392]. FIG. 59 at step 5902, a wireless device receives message for 
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET.
 However, in an analogous art, Kim discloses the missing/crossed limitations comprising: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET (For 1and  2: FIG. 9, in operation 901, the base station generates configuration information. The configuration information may be information for configuring a multi-beam pair. the configuration information may include resource information. The resource information may include information regarding a first resource region of a signal transmitted using a primary beam or a second resource region of a signal transmitted using a secondary beam. In addition, in one or more embodiments, the first resource region and the second resource region may be different resources in a frequency domain (e.g., the first resource region is a first RB, and the second resource region is a second RB). In addition, in one or more embodiments, the first resource region and the second resource region may be different Control Resource Sets (CORESETs). The configuration information including: first resource information for a first control resource set (CORESET), associated with a TRP, and second resource information for a second CORESET associated with a second TRP, see [0191]-[0193] and Claim 1. This technique is used by the UE for associating the first TRP with at least a first control resource set (CORESET), associating the second TRP with at least a first control 
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Kim in order to make a more effective method by increasing robustness of a channel between the base station and the terminal while decreasing complexity of the terminal, see (Kim, [0289].).
Regarding claim 9, Zhou and Matsumura teach all the claim limitations of claim 8 above; and Zhou further teaches wherein: 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A CORESET may comprise at least one of: a first OFDM symbol; a number of consecutive OFDM symbols; a set of resource blocks; and/or a CCE-to-REG mapping. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); and 
the UE determines each of the BFD resource sets based on a configuration of at least one of the first or second CORESETs (A wireless device is configured with control resource sets (e.g., CORESETs), see [0392]. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. This technique is used by the UE to determine the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET.
 However, in an analogous art, Kim discloses the missing/crossed limitations comprising: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET (For 1and  2: FIG. 9, in operation 901, the base station generates configuration information. The configuration information may be information for configuring a multi-beam pair. the configuration information may include resource information. The resource information may include information regarding a first resource region of a signal transmitted using a primary beam or a second resource region of a signal transmitted using a secondary beam. In addition, in one or more embodiments, the first resource region and the second resource region may be different resources in a frequency domain (e.g., the first resource region is a first RB, and the second resource region is a second RB). In addition, in one or more embodiments, the first resource region and the second resource region may be different Control Resource Sets (CORESETs). The configuration information including: first resource information for a first control resource set (CORESET), associated with a TRP, and second resource information for a second CORESET associated with a second TRP, see [0191]-[0193] and Claim 1. This technique is used by the UE for associating the first TRP with at least a first control resource set (CORESET), associating the second TRP with at least a first control resource set (CORESET) and the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Kim in order to make a more effective method by increasing robustness of a channel between the base station and the terminal while decreasing complexity of the terminal, see (Kim, [0289].).
Regarding claim 16, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein: 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A CORESET may comprise at least one of: a first OFDM symbol; a number of consecutive OFDM symbols; a set of resource blocks; and/or a CCE-to-REG mapping. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for ; and 
the signaling indicates how the UE is to determine the BFD resource set based on a configuration of at least one of the first or second CORESETs (A wireless device is configured with control resource sets (e.g., CORESETs), see [0392]. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. This technique is used by the UE to determine the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET.
 However, in an analogous art, Kim discloses the missing/crossed limitations comprising: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET (For 1and  2: FIG. 9, in operation 901, the base station generates configuration information. The configuration information may be information for configuring a multi-beam pair. the configuration information may include resource information. The resource information may include information regarding a first resource region of a signal transmitted using a primary beam or a second resource region of a signal transmitted using a secondary beam. In addition, in one or more embodiments, the first resource region and the second resource region may be different resources in a frequency domain (e.g., the first resource region is a first RB, and the second resource region is a second RB). In the first resource region and the second resource region may be different Control Resource Sets (CORESETs). The configuration information including: first resource information for a first control resource set (CORESET), associated with a TRP, and second resource information for a second CORESET associated with a second TRP, see [0191]-[0193] and Claim 1. This technique is used by the UE for associating the first TRP with at least a first control resource set (CORESET), associating the second TRP with at least a first control resource set (CORESET) and the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Kim in order to make a more effective method by increasing robustness of a channel between the base station and the terminal while decreasing complexity of the terminal, see (Kim, [0289].).
Regarding claim 18, Zhou and Matsumura teach all the claim limitations of claim 17 above; and Zhou further teaches wherein: 
A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A CORESET may comprise at least one of: a first OFDM symbol; a number of consecutive OFDM symbols; a set of resource blocks; and/or a CCE-to-REG mapping. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); 
 (A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); and 
the signaling indicates how the UE is to determine each of the BFD resource sets based on a configuration of at least one of the first or second CORESETs(A wireless device is configured with control resource sets (e.g., CORESETs), see [0392]. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. This technique is used by the UE to determine the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET.
 However, in an analogous art, Kim discloses the missing/crossed limitations comprising: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET (For 1and  2: FIG. 9, in operation 901, the base station generates configuration information. The configuration information may be information for configuring a multi-beam pair. the configuration information may include resource information. The resource information may include information regarding a first resource region of a signal transmitted using a primary beam or a second resource region of a signal transmitted using a secondary beam. In addition, in one or more embodiments, the first resource region and the second resource region may be different resources in a frequency domain (e.g., the first resource region is a first RB, and the second resource region is a second RB). In addition, in one or more embodiments, the first resource region and the second resource region may be different Control Resource Sets (CORESETs). The configuration information including: first resource information for a first control resource set (CORESET), associated with a TRP, and second resource information for a second CORESET associated with a second TRP, see [0191]-[0193] and Claim 1. This technique is used by the UE for associating the first TRP with at least a first control resource set (CORESET), associating the second TRP with at least a first control resource set (CORESET) and the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Kim in order to make a more effective method by increasing robustness of a channel between the base station and the terminal while decreasing complexity of the terminal, see (Kim, [0289].).
Regarding claim 25, Zhou and Matsumura teach all the claim limitations of claim 22 above; and Zhou further teaches wherein:
 (A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A CORESET may comprise at least one of: a first OFDM symbol; a number of consecutive OFDM symbols; a set of resource blocks; and/or a CCE-to-REG mapping. A base ; 
(A base station sends (e.g., transmits) one or more PDCCH in different CORESET. A base station transmits one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Kim.); and 
the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs (A wireless device is configured with control resource sets (e.g., CORESETs), see [0392]. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. So, the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET.
 However, in an analogous art, Kim discloses the missing/crossed limitations comprising: (1) the first TRP is associated with at least a first control resource set (CORESET), (2) the second TRP is associated with at least a second CORESET (For 1and  2: FIG. 9, in operation 901, the base station generates configuration information. The configuration information may be a first resource region of a signal transmitted using a primary beam or a second resource region of a signal transmitted using a secondary beam. In addition, in one or more embodiments, the first resource region and the second resource region may be different resources in a frequency domain (e.g., the first resource region is a first RB, and the second resource region is a second RB). In addition, in one or more embodiments, the first resource region and the second resource region may be different Control Resource Sets (CORESETs). The configuration information including: first resource information for a first control resource set (CORESET), associated with a TRP, and second resource information for a second CORESET associated with a second TRP, see [0191]-[0193] and Claim 1. This technique is used by the UE for associating the first TRP with at least a first control resource set (CORESET), associating the second TRP with at least a first control resource set (CORESET) and the UE determines the BFD resource set based on a configuration of at least one of the first or second CORESETs.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Kim in order to make a more effective method by increasing robustness of a channel between the base station and the terminal while decreasing complexity of the terminal, see (Kim, [0289].).
Claims 11, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019035729,  henceforth “Zhou”) in view of Matsumura et al. (US 20210126690, henceforth “Matsumura”) and in view of Cirik et al. (US 20190254042, henceforth “Cirik”).
Regarding claim 11, Zhou and Matsumura teach all the claim limitations of claim 10 above; and Zhou further teaches wherein: 
the resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options.); 
the resources for performing the BFR procedure comprise  (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
when (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. The missing/crossed out limitations will be discussed in view of Cirik.).
 the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP, (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP (The gNB transmits one or more RRC message comprising configuration parameters of one or more CORESETs. The gNB transmits a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0310]. FIG. 9B, a gNB and/or a wireless device may perform a downlink beam management procedure on one or multiple Transmission and Receiving Point (TRPs), see [0322]. So, the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP.), (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs (FIG. 18B shows a second beam failure scenario. The gNB transmits a PDCCH from a beam to a wireless device from a first TRP. When the PDCCH on the beam is blocked, the gNB and the wireless device starts a beam failure recovery procedure on a new beam on a second TRP, see [0325].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Cirik in order to make a more effective method by ensuring that the candidate beam selected for the BFR procedure is reliable and/or stable, see (Cirik, [0373].).
Regarding claim 20, Zhou and Matsumura teach all the claim limitations of claim 19 above; and Zhou further teaches wherein: 
the resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options.);   
the resources for performing the BFR procedure comprise (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
when (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP, (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP (The gNB transmits one or more RRC message comprising configuration parameters of one or more CORESETs. The gNB transmits a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0310]. FIG. 9B, a gNB and/or a wireless device may perform a downlink beam management procedure on one or multiple Transmission and Receiving Point (TRPs), see [0322]. So, the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP.), (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs (FIG. 18B shows a second beam failure scenario. The gNB transmits a PDCCH from a beam to a wireless device from a first TRP. When the PDCCH on the beam is blocked, the gNB and the wireless device starts a beam failure recovery procedure on a new beam on a second TRP, see [0325].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Cirik in order to make a more effective method by ensuring that the candidate beam selected for the BFR procedure is reliable and/or stable, see (Cirik, [0373].).
Regarding claim 30, Zhou and Matsumura teach all the claim limitations of claim 27 above; and Zhou further teaches further comprising providing signaling for the UE to determine resources for performing the BFR procedure with a TRP for which a beam failure is detected, wherein: 
the resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options.);   
the resources for performing the BFR procedure comprise (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
when (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP, (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP (The gNB transmits one or more RRC message comprising configuration parameters of one or more CORESETs. The gNB transmits a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0310]. FIG. 9B, a gNB and/or a wireless device may perform a downlink beam management procedure on one or multiple Transmission and Receiving Point (TRPs), see [0322]. So, the resources for performing the BFR procedure comprise separate resources for each of the first and second TRP.), (2) the UE detects a beam failure for one of the TRPs, the UE performs BFR using resources for the other of the TRPs (FIG. 18B shows a second beam failure scenario. The gNB transmits a PDCCH from a beam to a wireless device from a first TRP. When the PDCCH on the beam is blocked, the gNB and the wireless device starts a beam failure recovery procedure on a new beam on a second TRP, see [0325].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s method by adding the teachings of Cirik in order to make a more effective method by ensuring that the candidate beam selected for the BFR procedure is reliable and/or stable, see (Cirik, [0373].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/JAE Y LEE/Primary Examiner, Art Unit 2466